DETAILED ACTION
Claim Rejections - 35 USC 103/112(b)
Claims 4, 6-8 are rejected under 35 USC 101 and 112(b) 35 U.S.C. 112(b).  Claims 4, 6-8 are “use claims”, and do not recite any steps. See MPEP 2173.05(q).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (JP 2005113200 A) in view of Nabors (US 5554022 A).
Regarding claim 1, Igarashi discloses (Fig. 1, 2 embodiment) a burner which is configured to eject at least one of an oxygen (it is also capable of ejecting oxygen-enriched air) and a fuel gas from a single fluid ejection outlet provided at the tip surface and burns, 
wherein the single fluid ejection outlet includes a central fluid outlet (13), 
side walls of a fluid ejection flow path on an upstream side of the central fluid outlet is provided with a pair of openings (15, 16) at opposing positions, and a pair of the openings communicate with each other via a communication pipe (19), 
the fluid ejection flow path on a downstream side of a pair of the openings has a sectional fan shape in which a distance between a pair of the side walls (18a, 18b) gradually expands toward the downstream side, 

Igarashi fails to disclose:
wherein the single ejection outlet is a plurality of fluid ejection outlets provided at the tip surface,
wherein the plurality of fluid ejection outlets include a peripheral fluid outlet arranged around the central fluid outlet,
the peripheral fluid outlet includes a pair of first peripheral fluid outlets arranged to face each other and a pair of second peripheral fluid outlets arranged to face each other, 
the first peripheral fluid outlets and the second peripheral fluid outlets are arranged around the central fluid outlet so as to sandwich the central fluid outlet, 
a pair of the second peripheral fluid outlets are arranged in a direction orthogonal to the facing direction of a pair of the openings, 
an angle y formed by a central axis in an ejection direction of the oxygen enriched air or the fuel gas in the central fluid outlet and a central axis in an ejection direction of the oxygen -4-SAITO et al.Atty Docket No.: GPK-427-464enriched air or the fuel gas in a pair of the second peripheral fluid outlets satisfies an expression {0 deg. <                        
                             
                            γ
                        
                     < 15 deg.}, and 
an outlet width D1 between a pair of the side walls at which a pair of the openings are arranged in the central fluid outlet and an outlet width D2 of a pair of the second peripheral fluid outlets in a direction along the outlet width D1 satisfy an expression {0.5D1 < D2 < D1}.  

Nabors teaches a burner configured to eject at least one of oxygen enriched air (col. 1, lines 31-32) and a fuel gas, comprising:
a plurality of fluid ejection outlets provided at the tip surface,
wherein the plurality of fluid ejection outlets includes a central fluid outlet (12) and a peripheral fluid outlet (either 17-20 or 13-16) arranged around the central fluid outlet,
the peripheral fluid outlet includes a pair of first peripheral fluid outlets (17, 19 or 13, 15) arranged to face each other and a pair of second peripheral fluid outlets (18, 20 or 14, 16) arranged to face each other, 
the first peripheral fluid outlets and the second peripheral fluid outlets are arranged around the central fluid outlet so as to sandwich the central fluid outlet, 
a pair of the second peripheral fluid outlets are arranged in a direction orthogonal to the pair of the first peripheral fluid outlets (Fig. 2), 
an angle                         
                            γ
                        
                     ( Fig. 4) formed by a central axis in an ejection direction of the oxygen enriched air or the fuel gas in the central fluid outlet and a central axis in an ejection direction of the oxygen -4-SAITO et al.Atty Docket No.: GPK-427-464enriched air or the fuel gas in a pair of the second peripheral fluid outlets satisfies an expression {0 deg. <                        
                             
                            γ
                        
                     < 15 deg.} (col. 6, lines 5-23), and 
an outlet width D1 of the central fluid outlet and an outlet width D2 of a pair of the second peripheral fluid outlets in a direction along the outlet width D1 satisfy an expression {0.5D1 < D2 < D1} (the relative dimensions are suggested by Fig. 3; see also starred * comment below).  
* the relative dimensions D1 and D2 is a matter of optimization.  The dimensions affect the maximum flow rate of fuel and air out of the openings.  A smaller dimension would restrict the flow whereas a larger dimension would permit more flow.  The amount of fuel and air controls the size of the flame, the amount of heat produced, and the amount of emissions produced.  Moreover, the relative sizes D1 and D2 and controls the air-fuel ratio, and the air-fuel ratio affects the completeness of combustion, NOx levels, flame temperature, and more.  

It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Igarashi to comprise: a burner which is configured to eject at least one of an oxygen enriched air and a fuel gas from each of a plurality of fluid ejection outlet provided at the tip surface and burns, wherein the plurality of fluid ejection outlets include a peripheral fluid outlet arranged around the central fluid the peripheral fluid outlet includes a pair of first peripheral fluid outlets arranged to face each other and a pair of second peripheral fluid outlets arranged to face each other, the first peripheral fluid outlets and the second peripheral fluid outlets are arranged around the central fluid outlet so as to sandwich the central fluid outlet, a pair of the second peripheral fluid outlets are arranged in a direction orthogonal to the facing direction of a pair of the openings (the openings in Igarashi are located in an up-down direction whereas the second peripheral fluid outlets are located in a left-right direction), an angle y formed by a central axis in an ejection direction of the oxygen enriched air or the fuel gas in the central fluid outlet and a central axis in an ejection direction of the oxygen -4-SAITO et al.Atty Docket No.: GPK-427-464enriched air or the fuel gas in a pair of the second peripheral fluid outlets satisfies an expression {0 <                        
                             
                            γ
                        
                     < 15 deg.}, and an outlet width D1 between a pair of the side walls at which a pair of the openings are arranged in the central fluid outlet and an outlet width D2 of a pair of the second peripheral fluid outlets in a direction along the outlet width D1 satisfy an expression {0.5D1 < D2 < D1}.  
There are several reasons for making the modification.  First, the peripheral fluid outlets can help change the direction and shape of the flame at high operating loads, i.e., high fuel gas flow out of the channel 14 (Igarashi).  At a high fuel gas flow, the gas exiting the openings 15, 16 (Igarashi) may not have enough momentum to change the direction of the fuel gas exiting the central outlet 13 (Igarashi).  Second, the impact of the fuel from the central opening and the oxygen from the peripheral fluid outlets would promote turbulent mixing of the fuel and oxygen, thereby leading to more complete combustion.  And third, the peripheral fluid outlets can delay the mixing of the oxygen and fuel, thereby reducing NOx emissions.  See Nabors (col. 1, lines 10-27, 39-56; col. 2, lines 10-56; col. 6, lines 21-23) as support, and for additional reasons to make the modification.  
Regarding claim 2, modified Igarashi discloses wherein a pair of the first peripheral fluid outlets are arranged so as to sandwich a pair of the side walls in which the openings are arranged from both sides (the cited pair of the first peripheral fluid outlets are arranged vertically, which is in the same direction as the openings in the pair of side walls).  
Regarding claims 4, 6, modified Igarashi discloses a method for heating an object to be heated using an oxygen enriched burner, wherein the oxygen enriched burner is the oxygen enriched burner according to any one of Claims 1 or 2.
Claims 3, 5, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (JP 2005113200 A) in view of Nabors (US 5554022 A), as evidenced by “Choked Flow”, https://en.wikipedia.org/wiki/Choked_flow.
Regarding claims 3, 5, modified Igarashi discloses wherein a pair of the first peripheral fluid outlets and a pair of the second peripheral fluid outlets are configured to individually control an amount of the oxygen enriched air ejected or the fuel gas ejected.  
Each fluid outlet has a diameter that restricts the flow through the orifice (i.e., controls the flow).  The diameter causes a “choked flow” condition if certain upstream and down pressure conditions are met. The passage below is a portion taken from the Wikipedia article, “Choked flow” 
Choked flow is a fluid dynamic condition associated with the venturi effect. When a flowing fluid at a given pressure and temperature passes through a constriction (such as the throat of a convergent-divergent nozzle or a valve in a pipe) into a lower pressure environment the fluid velocity increases. At initially subsonic upstream conditions, the conservation of mass principle requires the fluid velocity to increase as it flows through the smaller cross-sectional area of the constriction. At the same time, the venturi effect causes the static pressure, and therefore the density, to decrease at the constriction. Choked flow is a limiting condition where the mass flow will not increase with a further decrease in the downstream pressure environment for a fixed upstream pressure and temperature

Regarding claims 7, 8, modified Igarashi discloses a method for heating an object to be heated using an oxygen enriched burner, wherein the oxygen enriched burner is the oxygen enriched burner according to any one of Claims 3 or 5.























Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762